DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-5 and 7-10 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Shearer et al. US 2006/0018249.
Consider claim 2, Shearer discloses A method implemented by an 802.11 station (STA) for transmitting a signal (see FIG. 2 and ¶ [0038]), the method comprising: 
mapping a plurality of data symbols on each of a plurality of subcarriers in a plurality of sub-bands (see FIG. 3 and 6-7, ¶ [0041] and [0046-0047], wherein the 
performing an inverse fast Fourier transform block (IFFT) on each of the plurality of sub-bands to generate an output for each of the plurality of sub-bands (see FIG. 3 and ¶ [0041] and [0046], wherein IFFT 306 perform inverse fast Fourier transform on the plurality of channels to generate an output for each channel); 
padding the output with a prefix for each sub-band (see FIG. 3 and ¶ [0041], wherein cyclic extension logic 308 pads the output with a cyclic prefix); 
applying a windowing function to the padded output for each sub-band (see FIG. 3 and 15, ¶ [0041] and [0064], wherein symbol wave shaper/interpolator/shifter/summer 310 applies windowing function i.e. BW/2 or 3*BW/2 or 5*BW/2); 
forming a composite signal for transmission from each of the windowed padded output (see FIG. 15 and ¶ [0064], wherein aggregate 1514 forms a composite signal from each of the windowed padded output); and 
transmitting the composite signal within an 802.11 network (see FIG. 2-3 and ¶ [0041-0043], wherein the composite signal is transmitted via antenna 318 in an 801.11 network).  

Consider claim 7, An 802.11 station (STA) configured to transmit a signal (see FIG. 2 and ¶ [0038), the STA  comprising: 
a processor (see ¶ [0010]) configured to: 
map a plurality of data symbols on each of a plurality of subcarriers in a plurality of sub-bands (see FIG. 3 and 6-7, ¶ [0041] and [0046-0047], wherein the 
perform an inverse fast Fourier transform block (IFFT) on each of the plurality of sub-bands to generate an output signal for each of the plurality of sub-bands (see FIG. 3 and ¶ [0041] and [0046], wherein IFFT 306 perform inverse fast Fourier transform on the plurality of channels to generate an output for each channel); 
pad an output of the IFFT block with a prefix or a postfix for each sub-band (see FIG. 3 and ¶ [0041], wherein cyclic extension logic 308 pads the output with a cyclic prefix); 
apply a windowing function to the padded output for each sub-band (see FIG. 3 and 15, ¶ [0041] and [0064], wherein symbol wave shaper/interpolator/shifter/summer 310 applies windowing function i.e. BW/2 or 3*BW/2 or 5*BW/2); 
form a composite signal for transmission from each of the windowed padded output (see FIG. 15 and ¶ [0064], wherein aggregate 1514 forms a composite signal from each of the windowed padded output); and 
a transmitter (see FIG. 3 and ¶ [0010]), operatively coupled to the processor (see ¶ [0010]), configured to transmit the composite signal within an 802.11 network (see FIG. 3 and ¶ [0043]).

Consider claims 3 and 8, Shearer discloses wherein different windowing functions are applied to different sub-bands (see FIG. 15-16, and ¶ [0064], wherein 

Consider claims 4 and 9, Shearer discloses wherein the prefix is a guard interval (see ¶ [0041]).

Consider claims 5 and 10, Shearer discloses wherein the subcarriers in the sub-bands are non-contiguous (see FIG. 7 and ¶ [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shearer et al. US 2006/0018249 in view of Morimoto et al. US 8,570,966.
Consider claim 6, Shearer discloses every claimed limitation in claim 2.
However Shearer does not explicitly disclose wherein the prefix for each sub-band is of a different length. Morimoto teaches wherein the prefix for each sub-band is of a different length (see FIG. 2 and claim 1, wherein the first channel and the second channel i.e. different sub-band, have a cyclic prefix of different length i.e. shorter CP 

Claim 11 is rejected on the same ground as for claim 6 because of similar scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/Primary Examiner, Art Unit 2633